SOMERYILLE, J.
But two questions are raised in this case, both being on objections to the admission of evidence introduced by the State. In neither of these rulings of the trial court do we discover any error.
1. The witness Day was permitted, against defendant’s objection, to testify to the fact, that he had seen two pairs of men’s shoes, being “number nines,” in an old uninhabited house, situated from one half to three quarters of a mile from where defendant resided. It had rained the night before, and the tracks of the two men had been seen in the public road going to and coming from the storehouse in which the burglary had been committed. There was evidence tending to identify some of the goods found in this old house, as having come from the burglarized store-house. A valise, found in the defendant’s possession, contained goods of like kind. The defendant was shown to wear a number nine shoe. Taken in connection with the other facts of the case, the evidence objected to was relevant, as tending to connect the defendant with the commission of the alleged burglary.
2. The question asked the witness John England, on cross-examination, elicited a fact which tended to show his great bias, or partiality, in favor of the defendant, and even his willingness to commit perjury to secure his acquittal. It went to the question of his veracity, therefore, and was admissible to impeach it. — Hussey v. The State, 87 Ala. 121, 134; Haralson v. The State, 82 Ala. 47, and cases cited.
The judgment is affirmed.